MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   Feb 15 2016, 8:33 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                           Gregory F. Zoeller
Kokomo, Indiana                                              Attorney General of Indiana
                                                             Robert J. Henke
                                                             David E. Corey
                                                             Deputy Attorneys General
                                                             Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Termination                             February 15, 2016
of the Parent-Child Relationship                             Court of Appeals Case No.
of C.S., Mother, and G.G,                                    34A04-1507-JT-847
Father,1 and K.G. and G.G.,                                  Appeal from the
Children,                                                    Howard Circuit Court
C.S.,                                                        The Honorable
                                                             Lynn Murray, Judge
Appellant-Respondent,
                                                             Trial Court Cause Nos.
         v.                                                  34C01-1501-JT-5
                                                             34C01-1501-JT-6




1
  Father does not participate in this appeal; however, according to Indiana Appellate Rule 17(A), a party of
record in the trial court shall be a party on appeal.

Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016            Page 1 of 15
      Indiana Department of Child
      Services,
      Appellee-Petitioner.




      Kirsch, Judge.


[1]   C.S. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her children, K.G. and G.G. (collectively, “the Children”). Mother

      raises the following restated issue for our review: whether the juvenile court’s

      termination order is clearly erroneous.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother is the biological mother of both K.G., born April 6, 2006, and G.G.,

      born April 19, 2007.2 On February 5, 2013, the Indiana Department of Child

      Services (“DCS”) received allegations that Mother’s home had no heat or

      running water, and there were concerns that the family was homeless. On that




      2
       The juvenile court also terminated the parental rights of the father of the Children, G.G., but he does not
      participate in this appeal.



      Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016             Page 2 of 15
      date, the house where the family had been living was condemned, and Mother

      and the Children were moved to Open Arms Shelter (“Open Arms”) in

      Kokomo, Indiana. On February 8, 2013, Mother was asked to leave Open

      Arms due to her behavior and failure to follow the rules. DCS removed the

      Children from Mother’s care because Mother and the Children were without

      suitable housing. At that time, the whereabouts of the father of the Children,

      G.G. (“Father”), were unknown, and he had not had contact with the Children

      for years.


[4]   On February 11, 2013, DCS filed petitions alleging the Children were children

      in need of services (“CHINS”). A fact-finding hearing was held on the CHINS

      petitions on April 8, 2013, and the Children were found to be CHINS on that

      date. At the dispositional hearing held on April 29, 2013, the juvenile court

      ordered Mother, in pertinent part, to: (1) attend visitations with the Children,

      which was dependent on her passing drug screens; (2) not use any drugs or

      alcohol and submit to random drug screens; (3) complete an intensive

      outpatient substance abuse treatment program if she tests positive, with such

      treatment to include relapse prevention; (4) complete a parenting program; (5)

      demonstrate effective parenting skills; (6) obtain and maintain stable housing;

      (7) participate in therapy and follow all recommendations; (8) maintain contact

      with DCS and follow their recommendations. Appellant’s App. at 77.


[5]   After the Children were removed, Mother was homeless for several months, but

      was allowed to move back to Open Arms. When she moved back into Open

      Arms, she submitted to a drug screen that later came back positive for

      Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 3 of 15
      amphetamine, methadone, and methamphetamine. At a subsequent review

      hearing in January 2014, it was reported that Mother was not participating in

      drug treatment and had a pattern of doing well for a while and then relapsing

      on drugs and not participating in services or treatment. At an October 2014

      review hearing, it was reported that Mother had tested positive twice for

      marijuana and once for methamphetamine and that she had not completed any

      type of intensive substance abuse treatment or relapse services. Since the

      beginning of 2015, all of Mother’s drug screens were positive for marijuana,

      with the most recent being about a month before the termination hearing.

      Mother also missed drug screens, which DCS and the juvenile court considered

      to be positive screens. At a child and family team meeting held on March 19,

      2015, Mother stated that she was using marijuana and was not going to stop

      doing drugs. Tr. at 35, 101-02.3 Mother left the meeting before it was over and

      did not have any more contact with DCS.


[6]   Throughout the length of the case, Mother’s visitation with the Children

      remained supervised, and at times, her visits were suspended. In October 2014,

      she did not visit the Children because she did not have transportation, but did

      not request DCS for assistance with transportation. Her visitation was

      suspended in November 2014 due to her no shows, but visits resumed in




      3
       Included in the record on appeal are exhibits from each of the Children’s underlying CHINS proceedings
      and transcripts for each of the Children’s cases as they were filed under separate cause numbers, 34C01-1501-
      JT-5 and 34C01-1501-JT-6. The exhibits and transcripts are substantially similar, so for ease of reference, we
      shall only refer to the materials under 34C01-1501-JT-5.

      Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016            Page 4 of 15
      January 2015 when Mother moved back to Kokomo and transportation was

      arranged by DCS. Because her visitations with the Children were conditioned

      upon her submitting to and providing clean drug screens, Mother’s visits were

      suspended at the time of the termination hearing because she had not submitted

      to a drug screen since March 18, 2015. Since that date, Mother did not contact

      DCS to reinstate her visitations or to inquire as to the Children’s welfare.


[7]   Mother’s compliance with services was inconsistent throughout the case. In the

      beginning of the case, Mother made tremendous progress in her home-based

      services and parent education, but in October 2014, “the bottom kind of fell out

      for” Mother. Tr. at 14. The service provider only had one contact with Mother

      in November and December 2014. By January 2015, Mother was back to

      participating in services, but after the March 19, 2015 meeting where Mother

      walked out, she had no more contact with her service provider.


[8]   Mother completed a mental health evaluation in August 2014 and was referred

      by DCS to both individual and family therapy. Mother never participated in

      any family therapy. Mother attended individual therapy for a period of time,

      but later stopped participating. She had at least three different therapy

      providers, and DCS made the referrals to accommodate her work schedule.

      Mother completed another mental health assessment on February 25, 2015, and

      based on its recommendations, DCS again referred Mother to individual

      therapy, group therapy, and medication management. At the time of the

      termination hearing, Mother had just begun to go back to therapy about a week

      prior to the hearing.

      Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 5 of 15
[9]    Mother’s housing situation was inconsistent throughout the case. After the

       Children were removed, Mother was homeless for several months before

       moving back to Open Arms. After staying at Open Arms, she moved into a

       trailer with her friend. Thereafter, Mother moved in with her father in

       Logansport in October 2014, and while living there, she did not contact DCS or

       respond to DCS’s attempts to contact her. In January 2015, Mother moved

       back to Kokomo and again stayed in the trailer before moving in with another

       friend.


[10]   In March 2014, Mother began employment at Tyson, but lost that job in

       October 2014 because she missed too many days. Mother then obtained

       employment at a cleaning service, but returned to Tyson because she was able

       to get her job back there two weeks after losing it. She left Tyson in December

       2014 because she did not have transportation. At the time of the termination

       hearing, Mother was working at a pizza restaurant, where she started in

       February 2015.


[11]   During the pendency of this case, Mother had two misdemeanor convictions,

       both of which were initiated after the commencement of the CHINS action.

       She was convicted of driving while suspended in November 2014 and of

       disorderly conduct in February 2015. Mother failed to appear for some of her

       court hearings associated with these charges and was therefore incarcerated for

       approximately a week in early 2015.




       Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 6 of 15
[12]   Shortly after the Children were removed from Mother’s care, family case

       managers (“FCM”) met with Mother to discuss behaviors displayed by the

       Children, including engaging in sexual play, wetting their beds, having bad

       dreams, and talking about watching scary movies and pornography. At a

       review hearing held on July 21, 2014, the juvenile court found that when the

       Children were told that visitation with Mother may soon transition to

       unsupervised, the Children began exhibiting anxiety and sexualized behaviors.

       Appellant’s App. at 81. At a hearing held on January 12, 2015, the juvenile court

       found that the Children continued to have significant behavioral, psychological,

       and sexual issues; that K.G. had been to the emergency room several times and

       was finally admitted to the hospital for suicidal ideations and attempting to

       harm himself; and that G.G. continued to urinate in the foster home and had

       begun defecating in the home. After his hospitalization, K.G. returned to the

       foster home, but was moved to a residential treatment center after threatening

       the foster mother. G.G. was also moved out of the original foster home and to

       a different foster home.


[13]   On January 5, 2015, DCS filed its petition to terminate Mother’s parental rights

       to the Children. An evidentiary hearing was held on April 20, 2015. At this

       hearing, the FCM testified that she believed that termination was in the

       Children’s best interests because the Children needed a “stable, consistent

       environment to grow up in with parents who can provide for them.” Tr. at 60-

       61. DCS’s plan for the Children was adoption. The court appointed special

       advocate (“CASA”) testified that she also believed that termination was in the


       Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 7 of 15
       Children’s best interests because the Children needed permanency in their life

       and a stable home. Id. at 79. In her report, the CASA stated that Mother had

       not shown that she was willing to put the Children ahead of her own wants and

       desires, had chosen a life with drugs over a life with the Children, and had had

       over two years to work with service providers, but her progress had been slow

       and had even regressed. On June 8, 2015, the juvenile court issued its order

       terminating Mother’s parental rights. Mother now appeals.


                                      Discussion and Decision
[14]   We begin our review by acknowledging that this court has long had a highly

       deferential standard of review in cases concerning the termination of parental

       rights. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct. App. 2008), trans. denied. When

       reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

       and reasonable inferences that are most favorable to the judgment. Id.

       Moreover, in deference to the trial court’s unique position to assess the

       evidence, we will set aside the court’s judgment terminating a parent-child

       relationship only if it is clearly erroneous. In re B.J., 879 N.E.2d at 14.


[15]   Here, in terminating Mother’s parental rights to the Children, the juvenile court

       entered specific findings and conclusions. When a trial court’s judgment

       contains specific findings of fact and conclusions thereon, we apply a two-tiered

       standard of review. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d


       Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 8 of 15
       143, 147 (Ind. 2005). First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150,

       1156 (Ind. Ct. App. 2013), trans. denied.


[16]   The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution. In

       re C.G., 954 N.E.2d 910, 923 (Ind. 2011). These parental interests, however, are

       not absolute and must be subordinated to the child’s interests when determining

       the proper disposition of a petition to terminate parental rights. In re J.C., 994

       N.E.2d 278, 283 (Ind. Ct. App. 2013). In addition, although the right to raise

       one’s own child should not be terminated solely because there is a better home

       available for the child, parental rights may be terminated when a parent is

       unable or unwilling to meet his or her parental responsibilities. Id.


[17]   Before an involuntary termination of parental rights may occur, the State is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


       Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 9 of 15
               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof for establishing these

       allegations in termination cases “is one of ‘clear and convincing evidence.’” In

       re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting Ind. Code § 31-37-14-2).

       Moreover, if the court finds that the allegations in a petition described in section

       4 of this chapter are true, the court shall terminate the parent-child relationship.

       Ind. Code § 31-35-2-8(a) (emphasis added).


[18]   In her argument, Mother does not challenge any of the juvenile court’s findings

       of fact or legal conclusions. In fact, she effectively concedes that the findings of

       fact are not clearly erroneous when she contends that the termination “may be

       ‘factually correct,’” but it rests on a weak and inherently contradictory

       foundation. Appellant’s Br. at 3. As Mother does not challenge any of the

       juvenile court’s findings of fact, these unchallenged facts stand as proven. See In

       re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (failure to challenge findings

       by the trial court resulted in waiver of the argument that the findings were


       Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 10 of 15
       clearly erroneous), trans. denied; McMaster v. McMaster, 681 N.E.2d 744, 747

       (Ind. Ct. App. 1997) (when father failed to challenge specific findings, court

       accepted them as true). Likewise, Mother does not specifically challenge any of

       the juvenile court’s legal conclusions regarding any of the statutory

       requirements under Indiana Code section 31-35-2-4(b)(2). The failure to

       challenge the juvenile court’s legal conclusions results in the waiver of any

       argument as to the sufficiency of such findings. A.D.S., 987 N.E.2d at 1156 n.4.

       Further, Mother does not support any of her contentions with citations to legal

       authority or cogent argument as required by Indiana Appellate Rule

       46(A)(8)(a), and her arguments are, therefore, waived. See Davis v. State, 835

       N.E.2d 1102, 1113 (Ind. Ct. App. 2005) (concluding that failure to present

       cogent argument or citation to authority constitutes waiver of issue for appellate

       review), trans. denied.


[19]   However, given our preference for resolving a case on its merits, we will

       address what appear to be Mother’s arguments. In her argument section,

       Mother makes the statement that, “the overriding issue was always the

       marijuana.” Appellant’s Br. at 7. In making a decision to terminate parental

       rights, the juvenile court may consider the parent’s habitual patterns of conduct,

       as well as evidence of a parent’s prior criminal history, drug and alcohol abuse,

       history of neglect, failure to provide support, and lack of adequate housing and

       employment. In re D.K., 968 N.E.2d 792, 798 (Ind. Ct. App. 2012), trans.

       denied. Additionally, the court may consider any services offered by DCS to the

       parent and the parent’s response to those services. Id. Parental rights may be


       Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 11 of 15
       terminated when parties are unwilling or unable to meet their parental

       responsibilities. In re D.D., 804 N.E.2d at 265.


[20]   In the present case, although Mother states that her marijuana use was the

       overriding issue in terminating her parental rights, the juvenile court’s

       determination went beyond her use of marijuana as evidenced by the extensive

       findings and conclusions made by the court. Appellant’s App. at 73-93. Further,

       Mother’s marijuana use was a substantial issue in the case due to her multiple

       failed drug screens and her failure to submit to drug screens. During the

       pendency of the case, Mother also failed to participate in drug treatment or

       relapse prevention programs. Because her visitations with the Children were

       conditioned upon her submitting to and providing clean drug screens, her visits

       were suspended at the time of the termination hearing because she had not

       submitted to a drug screen since March 18, 2015. Additionally, at a child and

       family team meeting on March 19, 2015, just one month before the termination

       hearing, Mother stated that she was using marijuana and was not going to stop

       doing drugs. Tr. at 35, 101-02. The evidence, therefore, shows that Mother’s

       continued use of marijuana and failure to submit to drug screens and participate

       in treatment programs was in fact a significant issue in the termination case,

       and the evidence of such supported the juvenile court’s conclusions that the

       conditions that resulted in the Children’s removal or the reasons for placement

       outside the home of the parents will not be remedied, that the continuation of

       the parent-child relationship poses a threat to the well-being of the Children,

       and that termination is in the best interests of the Children.


       Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 12 of 15
[21]   Mother further contends that “nationally,” the trend is moving towards

       legalizing marijuana, and “within a few years, . . . a termination like this one

       will not even occur” in Indiana. Appellant’s Br. at 8. Marijuana use, however,

       still remains illegal in Indiana and was so at the time of the termination hearing.

       More notably, the focus is not on whether Mother’s actions were legal or

       illegal, but instead, on whether Mother is unable or unwilling to take care of the

       Children as a result of her actions. If Mother’s drug of choice was alcohol,

       which is legal, but still led to her inability to care for the Children and

       unwillingness to make the changes necessary to have the Children placed back

       in her care, such use of a legal drug could have led to a CHINS adjudication

       and termination of her parental rights. Therefore, Mother’s focus on the

       possible future legalization of marijuana is not the proper inquiry as to her

       continued marijuana use; rather, the proper question is whether her continued

       use of marijuana causes her to be unable to care for the Children and whether

       she is unwilling to change to have the Children returned to her care.


[22]   Mother’s remaining arguments are simply requests to reweigh the evidence,

       which we cannot do on appeal. In re D.D., 804 N.E.2d at 265. Although

       Mother asserts that the foundation for this case was shaky, we disagree. The

       evidence showed that the Children were removed from Mother’s care, not

       because her apartment had been condemned and they had moved into Open

       Arms, but because she and the Children had been asked to leave Open Arms

       due to Mother’s behavior and failure to follow the rules. After the Children

       were found to be CHINS, Mother was ordered, among other things, to: (1)


       Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 13 of 15
attend visitations with the Children; (2) not use any drugs or alcohol and submit

to random drug screens; (3) complete a substance abuse treatment program,

including relapse prevention; (4) complete a parenting program; (5)

demonstrate effective parenting skills; (6) obtain and maintain stable housing;

and (7) participate in therapy, following all recommendations. However,

during the twenty-six months that this case was pending, Mother had multiple

positive drug screens for marijuana and methamphetamine, among other drugs,

and she also failed to submit to multiple drug screens, which were viewed as

being positive screens. Mother failed to ever complete intensive substance

abuse treatment or relapse services. Mother’s visitations with the Children

remained supervised throughout the case, and because her visitations with the

Children were conditioned upon her submitting to and providing clean drug

screens, visitation was suspended at a point in time because she had stopped

submitting to drug screens. Mother’s compliance with services was inconsistent

throughout the case, and her participation in therapy was likewise inconsistent

as she never participated in any family therapy and attended individual therapy

for a period of time, but then stopped participating. During the pendency of the

case, Mother was homeless for a few months and lived in several different

locations, including Open Arms, a trailer with a friend, with her father, and

with another friend. At the termination hearing, the FCM and the CASA both

testified that termination was in the best interests of the Children because the

Children needed permanency in their life and a stable home. Based on this

evidence, we conclude that sufficient evidence was presented to prove the

statutory requirements under Indiana Code section 31-35-2-4(b)(2).
Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 14 of 15
[23]   We will reverse a termination of parental rights “only upon a showing of ‘clear

       error’--that which leaves us with a definite and firm conviction that a mistake

       has been made.” In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997)

       (quoting In re Egly, 592 N.E.2d 1232, 1235 (Ind. 1992)). Based on the record

       before us, we cannot say that the juvenile court’s termination of Mother’s

       parental rights to the Children was clearly erroneous. We, therefore, affirm the

       juvenile court’s judgment.


[24]   Affirmed.


[25]   Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A04-1507-JT-847 | February 15 2016   Page 15 of 15